Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 1 of 32




EXHIBIT I A
   Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 2 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 2 of 75 PagelD #:2811




                                   IN THE
                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                             No. 12-CR-632
  v.                                                         Chief Judge Ruben Castillo

 ALFRED WASHINGTON,

        Defendant.



 UNITED STATES OF AMERICA,

        Plaintiff,
                                                             No. 12-CR-887
  v.                                                         Chief Judge Ruben Castillo

 JOHN T. HUMMONS,

        Defendant.




                        REPORT OF JEFFREY FAGAN, Ph.D.

                                    I. OVERVIEW
 A. Qualifications
 I am the Isidor and Seville Sulzbacher Professor of Law at Columbia Law School and
 Professor 'of Epidemiology at the Mailman School of Public Health at Columbia
 University. I also am a Senior Research Scholar at Yale Law School. I have been retained
 to serve as an expert witness for defendants' selective prosecution/enforcement claim in
 this case. A summary of my credentials and curriculum vitae is presented in Appendix G.


 B. Issues Addressed
 In this Report, I provide empirical evidence to address two principal claims by defendants
 in these cases.
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 3 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 3 of 75 PagelD #:2812




    •    Defendants claim that the Bureau of Alcohol, Tobacco, Firearms and Explosives
         (hereafter, law enforcement or ATF) targeted Black and Hispanic people for
         recruitment into fictitious "Stash House stings," in violation of the equal protection
         principles of the Fifth Amendment.
    •    Defendants also claim that, in targeting Black and Hispanic people for recruitment
         into fictitious "Stash House stings," the ATF recruited persons based on criteria
         and characteristics that were not specified as selection criteria articulated in the
         ATF Manual for this program.


 C. Summary of Findings
     •   From 2006-2013, the probability of selection of a cohort of Stash House Program
         defendants with their observed racial and ethnic composition from among a large
         pool of similarly situated potential eligibles is less than 0.1% for the 94
         defendants in these cases.
     •   ATF engaged in nearly exclusive recruitment of non-White persons over a three-
         year period from 2011-2013. From 2011-2013, the selection of only one White
         defendant among the 57 Stash House defendants recruited in that period suggests
         that Black and Hispanic persons were targeted for selection by the ATF. The
         probability of selecting a cohort of 56 non-White defendants out of 57 from
         among potential eligibles is less than 0.1%. These extremely low probabilities
         provide evidence of race-based selection of Stash House defendants.
     •   Large numbers of Stash House defendants were recruited into the Stash House
         Program without having met the explicit criteria of violent crime set forth in ATF
         policy and guidelines. ' Many defendants also appear to fail to meet expanded
         offense criteria articulated by the ATF and prosecutors during the course of this
         litigation.
     •--Using three-distinct-statistical-tests for-disparate is-cial tTeatmel        orrK
        consistent and statistically significant evidence that non-White suspects were
        more likely than White suspects to be targeted for recruitment into the Stash
        House Program, compared to a large population of similarly situated and matched
        potentially eligible persons with one or more prior convictions for any of the ATF
        target offenses. Non-White persons were more likely to be recruited into the




 ' The ATF has stated the violent crime criteria as: "Violent crime is defined as offenses that
 involve force or threat of force and includes murder, forcible rape, robbery, aggravated assault,
 and arson." ATF Manual at A-31" (reprinting ATF 0 3250.1E3.b), see infra notes 7, 8.



                                                  2
   Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 4 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 4 of 75 PagelD #:2813




         Stash House Program after controlling for criminal histories relevant to the Stash
         House Program policies.
         The results of these tests show a pattern of selective enforcement in the
         recruitment of Stash House defendants. The results show that after controlling for
         the ATF criteria as well as several indicia of criminal propensity, race remains a
         statistically significant predictor of selection as a Stash House defendant. These
         analyses show that the ATF is discriminating on the basis of race in selecting
         Stash House defendants. In other words, Black status is a significant predictor of
         selection as a Stash House defendant after controlling for both formal and
         informal but articulated ATF criteria.


                              II. DATA AND MEASURES
 This preliminary section describes the empirical foundations of the statistical analyses
 presented in this Report. This section describes the data sources and analytic methods
 that were used to compile evidence to address the claims in this case. There are two
 components to this section:
    A. A description of the data sources that are used to characterize the defendants and
       potential eligibles in the Stash House cases.
    B. A description of the measures that are used to assess the characteristics of the
       population that, after applying the ATF criteria, were potentially eligible for
       selection as Stash House defendants.


 A. Data Sources — Defendants and Potential Eligibles
 The sources of data used in the analyses are shown in Appendix A. These are described
 in the following sections.
        1. Defendants
 There were 24 cases with a total of 94 defendants charged between 2006 and 2013.
 Criminal history records were obtained and coded for each of the defendants across the
 cases analyzed for this Report. The criminal histories were in the form of "rap sheets"
 showing each arrest and conviction, with detailed information about the charges and
 dispositions in each case. Both the statute and generic description of each offense were
 listed for each offense. Since cases or arrest events often included multiple charges, all




                                              3
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 5 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 5 of 75 PagelD #:2814




 charges were coded for analysis.2 The type of sentence was coded, as was whether the
 defendant was sentenced to jail or prison.3 Both the arrest charge(s) and final conviction
 charge(s), for those found or pleading guilty, were coded. Dispositions were reported, as
 were sentences for those convicted.4
 Access also was granted to the Complaints filed in each case (which were used to
 determine the dates of the beginning and end of each Stash House investigation),
 Investigative Memoranda, and ATF "takedown memos" describing the details of each
 group of defendants who participated in a specific event.5 These records together provide
 narrative descriptions of the criminal histories, recruitment, and other relevant
 information about the defendants in each case. These records also include the details of
 the recruitment of those recruited to carry out the fake Stash House robberies.
 Race/ethnicity, gender, and year of birth also were coded from the rap sheets. Age at the
 beginning of each year 2006-2013 was computed from the year of birth. Arresting law
 enforcement agency was coded. Since most arrests took place in Chicago, the agency
 variable was limited to a binary measure of whether the arrest was made by the Chicago
 Police Department or another law enforcement agency. Specific location data (address),
 either for the location of the arrest or for the residence of the defendant at the time of
 arrest, was coded where available. However, the data were not available in most rap
 sheets. The extensive missing data on location made geographic analyses impossible at
 this point.


         2. Eligible Population
 To create a population of similarly situated persons (a comparison group), complete
 criminal history records of all persons with at least one prior conviction for certain
 offenses between 2000 and 2015 were obtained via subpoena from the Illinois State




   Retails.are_pro_videdinAppendix.D_ The categorization_b_y_c_rimeAype fQ1lowesttlie _crime
 aggregation and reporting systems developed by the Federal Bureau of Investigation (FBI) in its
 Uniform Crime Reporting System (UCR). For a listing by the FBI of the full range of offense
 definitions see https://www.Ibi.gov/about-us/cj i s/ucr/cri me-i n-the-u.s/2011/crime-in-the-u.s.-
 201 1/offense-definitions.
 3 The custodial data provided by ISP had extensive missing records and incomplete information
 on custodial stays, precluding any analysis utilizing custodial stay length.
   Sentences were coded in order of severity, with a prison sentence superseding a concurrent jail
 sentence (e.g., a sentence to 6 months with time served in jail and a one year prison sentence is
 recorded as one prison sentence).
   See ATF Manual at A-35 — A-37 (reprinting ATF 0 3250.1B.g) describing the purpose and
 content of these memos and the importance they play in the stash house investigation process. See
 infra notes 7, 8.


                                                 4
      Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 6 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 6 of 75 PagelD #:2815




 Police (ISP).6 The parameters for the requested convictions were derived initially from
 the target offenses listed in the ATF Home Invasions Operations Manual:1 According to
 the ATF Manual, these target offenses were "offenses that involve force or threat of force
 and includes (sic) murder, forcible rape, robbery, aggravated assault, and arson."8 The
 sample parameters for the requested data were derived initially from the target offenses
 listed in the ATF Manual for the Stash House Case Program.9 Appendix C shows the
 definitions of eligibility as stated in the ATF Manual.




 6 Details of the records produced are listed in Appendix B.
  It is my understanding from review of discovery that the ATF states its formal selection criteria
 in a series of regulations, manuals, and training materials. The government produced four sets of
 ATF documents in discovery: (1) an ATF Home Invasions Operations Manual dated 2013
 (hereinafter "ATF Manual"); (2) a policy entitled ATF 0 3250.1B dated November 17, 2011; (3)
 an "ATF Course" dated 2009; and (4) an undated policy entitled ATF O 3250.1A from sometime
 before 2011. This Report relies on the 2013 ATF Manual, which reprints ATF 0 3250.1B (the
 November 17, 2011 policy, which is currently in operation until November 17, 2016), and on the
 "target identification" criteria set out therein. See ATF Manual at A-31 A-32 and Bates # ATF-
 Docs(12CR632; 12CR887/00045). The "target identification" portion of the ATF Manual is
 shown in Appendix C.
 The government produced these materials to lawyers for defendants in discovery, as follows
 (Government's in camera submission of December 16, 2013): (1) The 2013 Home Invasions
 Operations Manual (1st ed. 2013), Bates # ATF-Docs(12CR632; 12CR887/00011-54), includes
 an appendix that reproduces (2) the 2011 policy, ATF 0 3250.1B (Nov. 17, 2011), Bates # ATF-
 Docs(12CR632; 12CR887/00045-52); (3) the 2009 ATF Course is Richard Zayas, ATF Course:
 Advanced Undercover Investigations; Lesson: Home Investigations (Feb. 27, 2009), Bates #
 ATF-Docs(12CR632; 12CR887/00069-82), and (4) the undated policy is ATF 0 3250.1A, Bates
 # ATF-Docs(12CR632; 12CR887/00064-67), and was reproduced in the appendix to Lawyers
 for defendants shared these documents with me under the confidentiality stipulations in effect in
 this case.
   ATF Manual at A-31. This Report relies on the 2011 targeting criteria, even though some of the
 cases analyzed arose before the date of the policy. All of the ATF Manuals reflect a focus on
 violent offenders, a focus elaborated most clearly in the 2011 policy. For example, the ATF used
 very similar targeting criteria in its earlier 2009 "ATF Course" materials. Specifically, the
 materials focused on "violent offender[s]" with "past convictions for violent crimes." Zayas, ATF
 Course at 5. See also ATF 0 3250.1A (—Home Invasion' investigations are defined as thoe
 investigations that focus upon members of the criminal element who break into or forcibly enter
 residences or other facilities generally for the purpose of committing armed robbery or
 burglary."); ATF Manual at 2 (discussing Stash House ,Program's origins in the 1990s as "viable
 means of continuing to arrest violent armed home invasion robbery crews" in South Florida),
 Bates #, ATF-Docs(12CR632; 12CR887/00018).
 9   ATF Manual at A-31.



                                                 5
     Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 7 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 7 of 75 PagelD #:2816




 A fter this selective enforcement litigation began, the Government also publicly asserted
 that narcotics and firearms offenses are relevant to target identification. '° These two
 categories of offenses are not mentioned by name in the ATF Manual that guides
 supervisors and undercover agents in the selection and recruitment of individuals for the
 Stash House Program. They also are not offenses that "involve force or threat of force."
 This appears on its face to be a post-hoc expansion of the authorized guidelines for the
 Stash House Program.11
 To account for the Government's expanded criteria, the pool of potential eligibles was
 expanded beyond persons with one or more convictions for the target offenses listed in
 the ATF Manual, to include individuals with one or more state convictions for narcotics
 and firearms offenses.' Expanding the eligible population to include these additional
 individuals ensures the most "similar" comparison group, according to the government's
 claims.
 Records were requested for the entire Metropolitan Statistical Area of Chicago, but the
 Court ordered records produced only for the counties where the Stash House cases arose:
 Cook, Lake, Will, DuPage, Kane, Kendall, LaSalle and Winnebago Counties. This
 analysis does not consider any potential eligibles after 2013 because no Stash House
 cases were brought after 2013.
 Once the potential eligibles for the Stash House Program were identified using these
 criteria, their complete criminal history was created through a search of the ISP
 databases. In addition to the arrest information, other information included data on
 prosecution outcomes, case outcomes and sentences, and correctional or custodial
 confinement.13 Each of these components of criminal history were generated as separate
 files, and records of individuals were constructed by concatenating information for each
 person using the State Identification number (SID). The subpoenaed records included
 thousands of specific arrest charges based on chapters and subsections of the Illinois


   I° See, e.g., Oral Argument, United States v. Davis, 14-1124, Dkt. 40 at 11:49 (7th Cir, May 21,
_ __20_14.)_Mhe.c_o_naparis_on group should be individuals who have sustained prior state_oriederal
   convictions for offenses involving robbery, narcotics, or firearms . . . ."), available at
   http://media.ca7.uscourts.gov/sound/2014/nr.14-1124.14-1124 05 21 2014.mp3; Government
   Motion for Reconsideration Regarding Discovery Order, United States v. Williams, 12-CR-887,
   Dkt. 74 (N.D. III. Aug. 21, 2013) ("Defendants have failed to identify any individuals remotely
   similar to themselves — people with criminal histories including narcotics and weapons offenses
   who sought to commit potentially violent robberies — who were not further investigated or
   prosecuted because of their race.").
      ATF Manual at A-31 — A-32.
   12 The offenses and variables are further explained infra in Table 1 at 26 and notes 43, 44 and the
   accompanying text.
   13 However, extensive missing records and incomplete information precluded use of the custodial
   data to determine lengths and locations of correctional confinement.



                                                   6
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 8 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 8 of 75 PagelD #:2817




 criminal statutes. Appendix E provides examples of the coding of:a subset of frequently
 cited specific statutes — among the thousands in the ISP dataset — into the crime
 categories shown in Appendix D.


         3. Coding Race: Hispanic Surname Analysis
 Both sources of criminal history information provided for this litigation have limited or
 no information on the Hispanic ethnicity either of the defendants or the potentially
 eligible population. The ISP data identified less than .1% of the 292,442 potential
 eligibles as Hispanic. For the defendants, criminal history records ("rap sheets")
 contained no information on Hispanic ethnicity. For that group, information on race was
 supplemented and verified using individual-level inquiries by defense counsel in
 consultation with defendants ("Hispanic Verified").
 I also used a second method to determine Hispanic ethnicity in these two populations. I
 applied a commonly-utilized method that assigns Hispanic ethnicity based on self-
 reported ethnicity data from the 2000 United States Census.° This method has been
 applied and accepted by the Court in a recent case in the U.S. District Court for the
 District of Arizona." The method was applied in that case to determine the size and
 proportion of the Hispanic population in class action litigation alleging racial
 discrimination under the Equal Protection Clause of the Fourteenth Amendment. Details
 of the procedure are discussed in Appendix F and are summarized here.
 The Census Bureau has created a list of all surnames occurring 100 or more times in the
 2000 Census data and the corresponding likelihood= of an American with that name being
 Hispanic.' Using this list,Itreat defendants and potential eligibles as Hispanic if the
 probability of a person being Hispanic based on their last name exceeds certain
 thresholds. "Hispanic (60%)" means that, based on their last name, a person is more than
                                                                         (


 14 Ralph B. Taylor, Initial Expert Report (Dec. 2, 2010), Melendres v. Arpaio, 07-CV-2513, Dkt.
 No. 424-2, Ex. B (D. Ariz. Apr. 29, 2011); Ralph B. Taylor, Rebuttal Expert Report (Feb. 4,
 2011), id., Dkt. 424-3, Ex. C (D. Ariz. Apr. 29, 2011).
 15 "Dr. Taylor relied on independent U.S. Census data correlating the likelihood that a person
 with any given name self-identified as Hispanic. fie did a differential analysis that focused
 particularly on names whose owners identified as Hispanic more than 90% of the time, more than
 80% of the time, and more than 70% of the time. He also included names whose owners self-
 identified as Hispanic at a 60% threshold as `4 type of robustness analysis.' Findings of Fact
 and Conclusions of Law, Melendres, 07-CV-2513, Dkt. 570 at 79 (May 24, 2013). ,"Dr. Taylor's
 statistics in this respect were, apparently, more sophisticated than those provided in the 1980
 census list of Spanish surnames." Id. at 79 n.69.
 1 6 The current analysis used the 2000 Census Hispanic surname list B. See United States Census

 Bureau, "Frequently Occurring Surnames from the Census 2000, File B: Surnammes Occurring
 100 or more times," available at
 http://www.census.gov/topics/populationAtenealogy/data/2000 surnames.html.



                                                 7
   Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 9 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 9 of 75 PagelD #:2818




 60% likely to be Hispanic. For each person, I calculate if they are Hispanic at the 60%,
 70%, 80%, and 90% cutoffs.
 For the potential eligible comparison group, I use the 60% Hispanic cutoff throughout the
 analysis, with a robustness check using the 90% Hispanic cutoff. I use this conservative
 measure in order to provide a consistent basis for statistical tests to determine disparate
 treatment. As shown in Table 4, infra at 21, the summary statistics for the Hispanic
 population at the 60%-80% thresholds are nearly identical, reducing potential error or
 bias that might be a function of the surname classification method and any differences
 between the thresholds.
 For defendants, both the Hispanic 60% and the Hispanic Verified measures of Hispanic
 ethnicity are used in the analyses. I use the conservative Hispanic 60% measure to
 provide a consistent basis for statistical tests to determine disparate treatment. Table 4,
 infra at 21, shows that the summary statistics for the Hispanic population at the 60%-80%
 thresholds are identical, reducing potential error or bias that might be a function of the
 surname classification method and any differences between the thresholds. Appendix F
 presents a full discussion of the methods for the Hispanic Surname Analysis.


 B. Measures
 From the respective data sources, records of each arrest, conviction, sentence and
 custodial placement were aggregated to create a`criminahhistory for each defendant and
 for each person in the pool of potential eligibles: The following variables were included
 in the aggregated criminalhistory data file:


                 Variables Created from Rap Sheets and Criminal Histories
  Race - Black                    Number of Arrests
  Race - non-Hispanic White       Number of Convictions
  Ethnicity - Hispanic (60%)      Number of Arrests — UCR Violent?
  E hnicitTilispanic (70%)      — Nt —ner of Arrests =ITCR Expanded
  Ethnicity - Hispanic (80%)      Number of Convictions — UCR Violent?
  Ethnicity - Hispanic (90%)      Number of Convictions — UCR Expanded
  Gender - Female                 Number of Arrests and Convictions — Weapons Offenses
  Age                             Number of Arrests and Convictions — Drug Possession
  Age at First Arrest             Number of Arrests and Convictions — Drug Sale
  Number of Prison Sentences      Number of Arrests and Convictions — Marijuana Possession
  Number of Jail Sentences        Number of Arrests and Convictions — Marijuana Sale
  Percent of Arrests in Chicago

  Notes: ?Based on ATF Manual.




                                             8
      Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 10 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 10 of 75 PagelD #:2819




  The data are arrayed in the database for each individual as of January 1st of each year
  2006-2013. This permits controls for criminal activity over time taking into account the
  specific temporal period when Stash House Program arrests took place and more precise
  specification of selection effects for those periods.


                          HI. THE STASHHOUSE DEFENDANTS
  A. Stash House Defendant Population
  The population for analysis is a set of 94 defendants spanning 24 ,cases. '7 According to
  the ATF, the investigation should "target persons who show a propensity of doing harm
  to the public through violent behavior/armed robberies and whose activities have been
  documented either through criminal history, criminal reputation, or self-incrimination." I8
  The ATF Manual setting standards for Stash House cases, goes on to state "minimum
  criteria [that] must be followed."19
 In addition to setting forth the criteria for recruitment, the ATF Manual states that "[t]he
 undercover agent must meet with at least two members of the robbery crew."20 The ATF
 Manual also states that successful prosecutions "place a greater emphasis on the
 undercover conversations as opposed to ... the physical evidence obtained at the time of
 arrest."' And, "[i]t is therefore mandatory that an undercover agent ... be used
 throughout the investigation, up to and including the arrest of the subjects."22
 Throughout the section of the ATF Manual describing the procedures, there is repeated
 emphasis on directions given by the undercover ATF agent to the "violator(s)."' The
 ATF Manual goes on to describe the undercover agent's role in supervising the "robbery
 crew": "The undercover agent must meet at least two members'of the robbery crew."'
 For example, in referring to meetings between the undercover ATF agent and the
 "violator(s)," the Manual states:




 " At the outset of research for these proceedings, 25 Cases were identified, eachincluding
 multiple defendants. However, one case, U.S. v. Vidal, was dropped from the analysis after
 attorneys for defendants notified me that this was not an ATF case.
 18 ATF Manual at A-31.
 1 9 /d. at A-31
 zo /d. at A-32.
 2 1 id.


 22 Id. (emphasis added).
 23 Id. at A-33, § 3250.1B.e(2).

 24 Id. at A-32.




                                                9
      Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 11 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 11 of 75 PagelD #:2820




          "This also allows the undercover agent an opportunity to speak with all
          members of the organization in the event that all subjects were not present at
          prior meetings."25
  Accordingly, the analyses in this Report examine the full set of defendants in each case
  together in each statistical test. Based on statements in the ATF Manual setting forth
  procedures that undercover agents will follow, these procedures place undercover agents
  in full control and active management of the activities of the entire "robbery crew,"
  including the initial target(s) of the investigation and the other members of the "crew."
  The analyses of the full complement of defendants directly address the claims in this
  litigation, more so than an analysis focusing solely on the initial targets. According to the
  stated procedures, the undercover agents approve of the full membership of each "crew,"
  meet on several occasions with the full "crew," are responsible to their supervisors at
  ATF for the training of all the conspirators, and prepare the full "crew" to take the
  substantial steps necessary for a successful prosecution.


  B. Who are the Stash House Defendants?
         I. Identifying Defendants
 To identify the 94 defendants,I relied on three sources: (1) the "takedown memoranda,"
 (2) criminal complaints, and (3) the initial reports of investigation (ROIs) for each case. I
 consider the ATF takedown memo to be the controlling document of the investigation
 because it provides the aggregated record of the facts of the investigation up to the arrest.
 In some instances, further investigations after the completion of the takedown memo but
 before the Stash House arrest took place revealed additional facts.26 In the four cases
 where the takedown memo has not been produced to me,Irely on the complaint and the
 initial ROIs read in tandem.27


         2. Defendants by Race
 Table 2 (on the following pages) lists the Stash House cases. The table also shows the
 race of each defendant, with Hispanic defendants identified using the Hispanic Surname


 25 Id. at A-34.
 26 For example, in Williams, 12-CR-887, the last meeting/contact listed in the takedown
 memorandum was on November 8, 2012 (Takedown Memo at 3, 5-6). The takedown memo also
 states that it anticipates future meetings on November 12 and 13 (Takedown Memo at 6). It was
 during a post-takedown memorandum meeting on November 12 that the ATF met Mr. Hummons
 (Complaint at 12-13). The defendants were arrested on November 14, 2012 (Complaint at 18).
 27 United States v. Davis, United States v. Hall, United States v. Tanner, and United States v.
 Harris.



                                               10
      Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 12 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 12 of 75 PagelD #:2821




  Analysis method described earlier.28 Hispanic ethnicity is assigned using the 60%
  threshold.29 See Appendix F.




 28 See supra Subsection II.A.3 of this Report. As discussed in that section and in Appendix F,

 this method undercounts Hispanics when compared to self-identification of ethnicity and
 information from attorneys. However, to maintain methodological consistency in classifications
 between the defendant and potential eligible groups, the analyses proceed using the computed
 ethnicity.
 29 Three of the defendants in United States v. Elias, Adrian and Salvador Elias and Angel Olsen,
 have been classified as White using the Spanish surname methodology at the 60% cutoff. In
 reality all three are Hispanic. This conclusion is based on discovery and communications with
 defense counsel in consultation with the defendants. Specifically, Adrian and Salvador Elias self-
 identify as Hispanic and the ATF takedown memorandum in this case identifies them as
 Hispanic. Olson self-identifies as Hispanic, see United States v. Elias, 13 CR 0476, Dkt. 162 at
 I (N.D. 111. Oct. 18, 2013), and, based on communications with defense counsel, Olson has one
 Hispanic parent and one Black parent. In addition, the U.S. Attorney's Office previously
 categorized Olson as Black in an earlier filing in which Hispanic categorizations were omitted.
 Williams, 12 CR 887, Dkt. 74-1 at 2 (Aug. 21, 2013).



                                                 11
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 13 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 13 of 75 PagelD #:2822




                                  Table 2_ List of Defendants

   Year of                                      Defendant Name
  Investigation                                 (Initial Targets
  Initiation    Case Name                       Highlighted)        Race / Ethnicity111121

  2006        United States v. Corson, et al_     Alvarez, Oscar      Hispanic (60%)
                                                  Corson, Aaron       White
                                                  Corson, Marcus      White
              United States v_ Hams, et al.      Blitch, Christopher Black
                                                  Carwell, Michael    Black
                                                 Harris, Michael      Black
                                                  Washington, Devarl Black
              United States v. Lewis, et al.     Billingsley, Lavoyce Black
                                                 Lewis, Scott         Black
                                                  Williams, Vernon    Black
              United States v_ Tankey, et al_    King, James          Black
                                                 Lewis, Demation      Black
                                                  Tankey, Joaquin     Black
  2007        United States v. George, et al.     George, Robert      White
                                                  Spagnola, Michael White
              United States v. Sidney, et al.    Lawrence, Charles Black
                                                  Scott, Jerome       Black
                                                  Sidney, Ben         Black
              United States v. Tanner, et al.    Calvert,Fred         Black
                                                 Calvert, Keith       Black
                                                 Tanner, Rodney       Black
              United States v. Walker, et al.    Logan, Rashad        Black
                                                 Walker, Hurreon      Black
  2008        United States v. Farella, et al.   Blais, Michael       White
                                                 Catanzaro, Donald White
                                                 Farella, Frank       White
              United States v.Hall, et al.       Gordon, Karinder     Black
                                                 Hall, Shamonte       Black
                                                 Ray, Rodney          Black
              United Stales v. Mahan, et al.     Barber, Mario        Black
                                                 Mahan, Tony          Black
                                                 McKenzie, James      Black
                                                 Stewart, Steven     Btact
  2009        United States v. Mayfield, et al. Kindle, Montreece Black
                                                 Mayfield,Leslie      Black
                                                 Ward, Nathan         Black
                                                 White,Dwayne         Black
  2011        United States v. Alexander, et al. Alexander, Witham Black
                                                 Midderhoff, Hugh Black
                                                 Saunders, Devin      Black
              United States v. Flowers, et al. Adams, Anthony         Black
                                                 Conley, Tracy       Black
                                                 Flowers, David      Black
                                                 Flowers, Myreon     Black
                                                 Jones, Dwayne       Black
                                                 Space, Rudy         Black
                                                 Trapp, Anwar        Black
  2012        United States v. Brown, et al.     Brown, Abraham      Black
                                                Davis, Christopher Black
                                                 Jones, Dwaine       Black
                                                 Taylor, Kenneth     Black
                                                 Washington, Alfred Black




                                                           12
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 14 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 14 of 75 PagelD #:2823




   Year of                                          Defendant Name
  Investigation                                     (Initial Targets
  Initiation    Case Name                           Ifighlitlated)      Race / EthnicityMil

                 United States v. Cousins, et al. Cousins, David    Black
                                                 Cousins, Michael   Black
                                                 Lloyd, Dunwon      Black
                United States v. Davila, et al.  Davila, Jason      Hispanic (60%)
                                                 Davila, Justin     Hispanic (60%)
                                                 Hadley, Neiko      Black
                United States v. Davis, et al.   Barbee, Corey      Black
                                                 Byrd, Jayvon       Black
                                                 Davis, Paul        Black
                                                 Jeffries, Dante    Black
                                                 Moms, Julius       Black
                                                  Smith, Vernon     Black
                                                 Withers, Alfred    Black
                United States v.Delesus, et al. Borrero, Luis       Hispanic (60%)
                                                 Corona, Jesus      Hispanic (60%)
                                                 DeIesus, Benjamin Hispanic (60%)
                                                 Malave, Ceferino   Hispanic (60%)
                United States v. Paxton, et al.  Berry, Adonis      Black
                                                 Paxton, Cornelius  Black
                                                 Paxton, Randy      Black
                                                 Walker, Randy      Black
                                                 Webster,Matthew Black
                United States v. Payne, et al.   Bruce, Deanthe     Black
                                                 Jackson, Brandon   Black
                                                 Jackson, Brian     Black
                                                 Payne, William     Black
                Mmted States v_ Williams, et al. Hummons, John      Black
          .     .                                Lee, howard        Black
                                                 Williams, Antonio Black
  2013          United States v. Ehas, et al.    Bemtez, Demetno IIispamc (60%)
                                                 Elias, Adrian      White (VerifiedHispanic)
                                                 Elias, Salvador    White (VerifiedHispanie)
                                                 Ledesma, Miguel    Hispanic (60%)
                                                 Olson, Angel       White (Verified ispanic)
                                                 Reding, Paul       White
                                                 Sistnmk, Cornelius Black
                                                 Stevens, Deeric    Black
                                                 Washington, Mishon Black
                United States v. Jackson, et al_ Jackson, Thomas    Black
                                                 Swain, Nolan       Black
                                                 Williams, Calvin   Black
                                                 Wrotten, Demetrius Black


  Notes:
  [1] Race and ethnicity is based on rap sheets and the Hispanic surname analysis. Neiko Hadley,
  whose rap sheet lists him as both Black and White, has been categorized as Black based on
  confirmation by defense counsel in consultation with Mr.Hadley.
  [2] The defendants in United States V. Elias are classified as White using the Hispanic surname
  methodology at the 60% cutoff but are categorized as VerifiedHispanic based on confirmation
  by defense counsel in consultation with the defendants.




                                                              13
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 15 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 15 of 75 PagelD #:2824



  The table below summarizes the race and ethnicity (Hispanic 60%) for the full defendant
  sample from Table 2.


                         Race                             All Defendants
                         Black                               74 (78.7%)
                         Hispanic (60%)                       9 (9.6%)
                         White                               11 (11.7%)
                         Total                               94 (100%)


  The tables below and Figure 1.1 show that case orig.nation took place in two distinct
  inteivals.30 The tables below collapse the years into the two periods. From 2006-2009,
  12 cases were originated with 37 defendants. There were no cases originated in 2010,
  and another 12 cases were originated from 2011-2013, with 57 defendants. The pattern
  of recruitment by race changed noticeably from the first to the second period. Figure 1.1
  and the first table below shows the number of cases originated by year, and the number of
  White and non-White (Black and Hispanic) defendants during each year. In the table
  below and in Figure 1.1, race and ethnicity are shown using the Hispanic 60% criterion.


           - Defendant Race                     2006-2009                   2011-2013
            Black                               29 (78.4%)                  45 (78.9%)
            Hispanic (60%)                       1 (2.7%)                    8 (14.0%)
            White                               7 (18.9%)                    4 (7.0%)
            Total                               37   (INN                    57 (100%)




  30 Note that three of the defendants listed as White in Figure 1.1 and in the tables on this page
  under the Hispanic 60% threshold have been verified by defense counsel in consultation with
  defendants to be Hispanic. See supra note 29.


                                                     14
   Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 16 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 16 of 75 PagelD ft:2825




                      Figure 1.1. Cases and Defendants by Year of Investigation Initiation
                                          (Estimated hispanic- 60%)




                                ■asses   ❑ While Defendanh   Non-Wbite Defendants




 In the first interval, 30 of 37 defendants, or 81.1%, were either Black or Hispanic. The
  trend data show that over tithe, minority representation in the facial and ethnic
  composition of the defendant pool' became More concentrated. Starting in 2011, 53 of 57
  defendants, or 93.0%, were either Black or Hispanic. Among the 57 defendants in the
 latter period, 45 (78.9%) were Black, and 8 (14.0%) were Hispanic.
  The next summary table and Figure 1.2 show the same trend, but this time with race and
  ethnicity data that were verified by defense counsel and self-reported by defendants. In
  the 12 cases originating between 2006 and 2009, 30 of 37 defendants (81.8%) were Black
  or Hispanic. From 2011-2013, 56 of 57 defendants (98.2%) were Black or Hispanic. •
 Together, the surninary table and Figure 1.2 show that, using the verified race and
 ethnicity data, recruitment into the Stash House Prograin from 2011.-2013 'was nearly
 exclusively minority defendants. As shown in the next section, it is extremely unlikely
 that this selection took place by chance alone.
          Defendant Race                         2006-2009                          2011-2013
          Black                                  29 (78.4%)                         45 (78.9%)
          Hispanic (Verified)                     1 (2.7%)                          11 (19.3%)
           White                                  7 (18.9%)                           1 (1.8%)
           Total                                 37 (100%)                           57 (100%)



                                                     15
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 17 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 17 of 75 PagelD #:2826




                             Figure 1_2. Cases and DefendAnts by Year of Investigation Initiation
                                                     (Verified hispanic)
           40



           35                                                                                                  34

                                                                                                               ii
           30-



           25



       3   20



           15
                                                                                                                             12
                        11
                                                                                                 10
           10
                                    8                                                                 8
                                                   7

           5     4                                                    4
                                                                                                                    2
                                                           1                                                             1
                                                                0                       *0                 0
           0                                                                                                                 •
                     2006    2007           2008               2009          2010          201            2012          2013

                                        • Cases    C3White Defesdanis     ©Non-WhiteDecendants




           3. Unadjusted Probabilities ofDefendant Selection by Race
 Given the race and ethnicity distributions in the defendant and potential eligible
 populations, I next simply estimated the probability of drawing a sample with its racial
 distribution of 79% Black and 13% Hispanic from the very large pool of 292,442
 potential eligibles. In that pool, 55% are Black and 17% are Hispanic (60%) (See Table 4
 infra at 21). To do this,I estimated a binomial distribution, which takes the form:
                                                           N!                N-ex
                                                  x)-            7tx (I — it)
                                                        al(N-x)!


—where-P( )-is-the-pmbability of x successes out of N trialsT-N is-the-number of trials, and
 71 is the probability of success on a given trial. From this, the probability of drawing a

 sample of defendants with the observed racial and ethnic distribution can be estimated.
 Tables 3. 1 and 3.2 show the results.. Separate estimates were developed for Black
 defendants only, and also for non-White defendants combined (Black and Hispanic 60%).
 Separate estimates were developed for the post-2010 period, when the number of White
 defendants was sharply reduced.




                                                                    16
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 18 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 18 of 75 PagelD #:2827




                    TableIt Binomial Probability of Defendant Selection (Estimated Hispanic - 60%)

                                                      PanelI:AU Years
                                                                                                    Total
                                                                                  Defendants     Eligible %
     Test                                                                          % Black         Black      Probability
     Probability of Selecting 74 Black Defendants from 94 Defendants                78.7%          55.4%         0.0%

                                                                                  Defendants       Total
                                                                                   % Non-       Eligible %
                                                                                    White       Non-White     Probability
   Using 60% Hispanic Surname Probability Cutoff
     Probability of Selecting 83 Non-White Defendants from 94 Defendants             883%          722%          0.0°4




                                                     PanelII: Post-2010
                                                                                                    Total
                                                                                  Defendants     Eligible •
     Test                                                                          % Black          Black     Probability
     Probability of Selecting 45 Black Defendants from 57 Defendants                78.9%          55A%          0.0%

                                                                                  Defendants       Total
                                                                                   % Non-       Eligible %
                                                                                    White       Non-White Probability
   Using 60% Hispanic SurnameProbability Cutoff
    Probability of Selecting 53 Non-White Defendants from 57 Defendants              910%          722%         0.0%

   Notes:
   [I] "Probability" is the percent chance that n number of Blackhron-White defendants or mow are selected_
   [2] A defendant is classified as non-White if he is Black or Hispanic.



  The upper portion of Table 3.1 shows that the probability of selecting a sample of 74
  Black defendants in a pool of 94 from the population of potential eligibles is less than
  0.1%, which is rounded to 0%. This is a very low probability estimate. In the post-2010
  period, the probability is similarly low: 0% for Black defendants, and 0% for non-White
  defendants.




                                                             17
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 19 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 19 of 75 PagelD #:2828




                         Table 3.2. Binomial Probability of Defendant Selection (Verified Hispanic)

                                                      PanelI: Al! Years
                                                                                  Defendants        Total
                                                                                   % Non-        Eligible%
                                                                                    White        Non-White     Probability
   Using 60% Hispanic Surname Probability Cutoffand VerifiedHispanic
    Probability of Selecting 86 Non-White Defendants from 94 Defendants              9L5%           72.2%         0.0%




                                                     Panel H..• Post-2010
                                                                                  Defendants        Total
                                                                                   % Non-        Eligible %
                                                                                    White        Non-White     Probability
   Using 60% Hispanic Surname Probability Cutoffand VerifiedHispanic
    Probability of Selecting 56 Non-White Defendants from 57 Defendants              98.2%          72.2%         0.0%


   Notes:
   [1] "Probability" is the percent chance that n number of Black/non-White defendants or more are selected.
   [2] A defendant is classified as non-White if be is Black or Hispanic.




  Table 3.2 shows the same results using the verified Hispanic ethnicity classification.
  Recall that three defendants were classified as White using the Hispanic Surname
  Analysis method, but their actual ethnicity is Hispanic as verified by defense counsel in
  consultation with the defendant. The results here are similar to Table 3.1: the
  probabilities of randomly selecting a defendant pool that matches the actual defendant
  pool are 0%, and 0% for defendants after 2010.
  The results suggest that it is extremely unlikely that a Stash House defendant pool would
  be selected with the racial and ethnic composition that we observe, given the racial and
  ethnic composition of the pool of potential eligibles. In the three tests that follow in
  Sections IV and V, the estimates are adjusted for the simultaneous effects of the ATF
 _criteria, the_expanded set of ATF criteria, and_other criminal propensity -indicators-on. the
  probability of selection as a defendant.


            4. Defendant Prior Records
 In addition to examining the racial distribution, I arrayed the Stash House defendants.
 using the measures of criminal activity that describe the "criminal propensity" indicia
 listed in the ATF Manual.31 The defendants are a heterogeneous group, including some




  'I ATE Manual at A-31 — A-32; see supra Section 11.A.2 of this Report.



                                                              18
       Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 20 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 20 of 75 PagelD #:2829




  who have very limited criminal histories while others have extensive histories.
  Specifically, with respect to the conviction criteria:
        •   19 of the 94 defendants had no prior convictions for any offense prior to the Stash
            House case.
        •   65 of the 94 defendants had no prior convictions for any of the ATF UCR Part I
            Violent Offenses.32
        •   78 of the 94 defendants had no prior convictions for any of the ATF Expanded
            Violent Offenses.
        •   22 defendants had only one prior conviction for the ATF UCR Part I Violent
            Offenses
        •   15 defendants had only one prior conviction for the ATF Expanded Violent
            Offenses.
        •   39 defendants had no prior convictions for drug or weapons offenses.

  The patterns of prior arrests show much the same. Specifically:
     • 37 of the 94 defendants had no prior arrests for any of the ATF UCR Part I
         Violent Offenses.
     • 29 of the 94 defendants had no prior arrests for the ATF Expanded Violent
         Offenses.
     • 13 of 94 defendants had no prior arrests for drug or weapons offenses.

  For the post-2010 recruitment period:
        •   35 of 57 defendants had no prior convictions for the ATF UCR Part I Violent
            Offenses or the ATF Violent Expanded Offenses.
  These patterns suggest that a substantial number of the Stash House defendants did not
  meet the ATF offense criteria as stated in the ATF Manual.33 Nor did many of these
  defendants meet the expanded criteria, including a broader list of.violent crimes. The
  widening of the offense criteria for recruitment resulted in the prosecution of dozens of
  persons who fail to meet either the stated or expanded ATF criteria in targeting the most
  violent offenders in the community. In turn, many of those who were recruited were
  lured into criminal conspiracies that exposed them to lengthy terms of confinement under
  federal criminal law without having satisfied the government's own objectives with
  respect to the most serious offenders in the community.




  32 See infra notes 42-44 and accompanying text for definitions of which offenses are included in
  ATF UCR Part 1 Violent Offenses and ATF Expanded Violent Offenses.
  33
     ATF Manual at A-31 — A-32.


                                                 19
       Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 21 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 21 of 75 PagelD #:2830




  C. Comparing Stash House Defendants and Potential Eligibles
  Before proceeding to the results of the three tests for disparate treatment, a preliminary
  step is to examine the composition of the Stash House defendant and potential eligible
  populations. Table 4 provides summary statistics to compare the Stash House defendants
  to the population of 292,442 potential eligibles. See infra at 21. The potential eligibles
  were identified according to the criteria listed in Appendix B. Table 3 compares the 94
  defendants to the potential eligibles on parameters of demographics and several
  dimensions of criminal history. The table shows that the two populations are well-
  matched along several dimensions, but poorly matched along several others.
  Specifically:
        •   55% of the potential eligibles are Black, compared to 79% of the defendants.
        •   17% of the potential eligibles are Hispanic,34 compared to 10% of the defendants.
        •   Stash House defendants are younger (28.6 years) compared to potential eligibles
            (33.4 years).
        •   Stash House defendants were younger at first arrest: 18.5 years of age, compared
            to 21.6 years of age for potential eligibles.
        •   Potential eligibles had fewer prior convictions (2.3 compared to 2.8) but about the
            same number of prior arrests, compared to the Stash House defendants. The two
            groups had equivalent numbers of prior jail sentences.
        •   Of the total number of prior arrests for each group, about half were made by the
            Chicago Police Department.
        •   Defendants had more UCR Part Iviolent arrests (0.96 per person) compared to
            potential eligibles (0.69). Defendants also had more UCR Part I violent
            convictions (0.38 per person) compared to potential eligibles (0.21).
        •   Similar differences were observed for arrests and convictions for weapons
            offenses, and drug sale and possession charges.
  It is important-to,note-that in Table-43 -for each of-the-criminal history and conviction
  parameters, the standard deviations (i.e., the variances) are quite large. This means that
  there is-a large-spread these-parameters-,-and there -are-large--`4ails to-the-distributions-.
  For example, the standard deviation for prior arrest for UCR Part I violent crimes is
  almost the same for potential eligibles as it is for the defendants, even though the average
  for the Stash House defendants is higher. In these instances, the mean (average) value
  can be misleading, as there may well be comparably large populations at the extreme
  values of those distributions. The disparate treatment tests control for those tails and
  distributions, and provide a more definitive test of differences in the populations.




  34   This statistic uses the Hispanic 60% cutoff. The range of Hispanic population is 12% to 17%.


                                                   20
                              Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 22 of 75 PagelD #:2831




                                                             Table 4.1SP Data and Rap Sheet Data Summary Statistics (Defendant N = 94)

                                                                       1SP Data (Excluding All Defendant Data)                                      Rap Sheet Data (All Charged Defendants)
   Variable                                                  Ohs            Mean         Std. Dev.         Min            Max             Obs            Mean         Std. Dev.         Min            Max
General Dents grapfues
  Female                                                   292.442          0.15                            0              1               94            0.00                            0              0
  Black                                                    292.442          0.55 •                          0              1               94            0.79                            o              1
     Hispanic (6011i.)                                     292.442           0.17                           0              1               94            0.10                            0              I
     Hispanic (701140                                      292.412          0.17                            0              1               94            0.10                            0              1
     Hispanic (80't)                                       792.442           0.16                           0              1               94            0.10                            0              1
     llispanic (901 •1.)                                   292.442          0.12                            0              1               94            0.04                            0              I
     Hispanic (0(r110 Plus Verified-Hispanic               292,442          0.17                             0             1               94            0.13                            0              1
     Age                                                   297.379          33.36          11.80           10.00         80.00             94            28.58           8.20          13.50          40.50
.('.11.mintil History
   Age at First Arrest                                      291,953         21.59          7.63            10.03         79.98             94            18.47           3.58           11.09         36.92
   Number of Arrests                                        292,442         10.55          1118            0.00         294.75             94            11.14           8.80           0.00          49.00
   Number of Convictions                                    292.442         434             2.65           0.00          63.50             94            2.79            3.09           0.00          20.00
   Number of Prison Sentences                               292,442         0.48 .          1.16           0.00          31.00             94            1.21            1.78           0.00           9.00
   Number of Jail Sentences                                 292,442       - 0.99            1.55           0.00          50.00             94             0.98           1.42           0.00           8.00
   Percent or Arrests by CPD                                292.442         050             0A3            0.00           1.00             94             0.56           0.43           0.00           1.00
Arrtll HiSMIT
     Arrests for ATF Manual Violent (UCR...Part
                                           .    1)      292.442             0.69            1.21           0.00          2538              94             0.96           1.24           0.00          6.00
                              .. ...
     Arrests for ATF Manual Violent (Expanded)       . 292,442              1.53            2.34           0.00          65.00             94             1.31           1.59           0.00          8.50
     Arrests for Weapons                                292,447             0.38            0.82           0.00          26.50             94             0.87           1.11           0.00          4.00
     Arrests for Drug Sale                              292,442             0.35 •          0:78           0.00          11.25             94             0.46           0.76           0.00          3.00
     Arrests for Drugyossession                         292,442.            1.55 .          2.42           0.00          57.00             94             2.12           2.58           0.00          12.43
     Arrests for Marijuana Sale                       . 292,442             0.10            0:37           0.00           9.00             94             0.15           0.57           0.00          4.75
     Arrests for Marijuana PosSession                   292.442             0.91            1.68           0.00          49.75             94             0.97           1.36           0.00          6.50
C 'on vicriort Histply
     Convictions for ATF Manual Violent (VCR Part I)    292.442              0.21           0.52           0.00          10.00             94             0.38           0.75           0.00           4.00
     Convictions for ATF Manual Violent (Expanded)      292.442              0.26           0.55           0.00          9.00              94             0.16           0.38           0.00           2.00
     Convictions for Weapons                            292,442              0.14           0.39           0.00          7.00              94             0.35           0.65           0.00           3.00
    .Convictions for Drug Sale                        " 292,442              0.31           0.74           0.00          10.00             94             0.44           0.77           0.00           4.00
     Convictions for Drug Possession                    292.442              0.40           0.78           0.00          16.63             94             0.51           0.92           0.00           5.00
     Convictions for Marijuana. Sale                    292.442              0.05           0.22           0.00          5.00              94             0.03           0.19           0.00           1.50
     C onvictions for Marijuana Possession              292.442              0.10           0.34           0.00          9.50              94             0.11           0.35           0.00           2.00

Note: Data is at therxrs.on level: For iliciSP data, the data represents an 8-year average of 2006-2013. For the rap sheet data, the data represents an average of all years up to and including .the year in
which the defendant was invOlvcd in a stash house bust
                                                                                                                                                                                                                Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 22 of 32




                                                                                                      21
       Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 23 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 23 of 75 PagelD #:2832




            IV. METHODS FOR TESTING FOR DISPARATE TREATMENT
  A series of three empirical tests provides the basis for assessing the selective enforcement
  claims underlying these cases.35 Using multiple arrays of selection criteria and three
  different analytic models, I test to determine whether race predicts selection into the
  Stash House defendant pool, controlling for the selection criteria as stated in the ATF
  Manual and other documents. Each successive test is increasingly rigorous in isolating
  the role of race — net of other factors such as criminal history — in the selection of Stash
  House defendants. The tests begin with simple regressions and move on to analyses that
  approximate clinical trials to test the role of race in the selection of Stash House
  defendants.


  A. Test 1
  The first test is a disparate treatment test. The general test for evidence of disparate
  treatment is a regression equation that takes the form:
            Outcome = a + [31* Minority +        *(plausible Non-Race Influences) + c,
  where Outcome is the event or status of interest, Minority is an indicator for the racial
  composition or status of the unit observed, Plausible Non-Race Influences are a set of
  variables representing non-race factors that also might influence the outcome, and an
  error term e that captures the variation in the outcome that cannot be explained by either
  Minority status or the Plausible Non-Race Influences. These models may include non-
  race influences that are correlated with race, so as to better identify the unique effects of
  race that are present once the influence of proxies for race are removed.36
  Consider the following example, from Griggs v. Duke Power Co., a seminal employment
  discrimination case.' In a disparate treatment claim, one could test whether the use of a
  high school diploma requirement biases the hiring process since African American job
  applicants may be less likely to have obtained a high school diploma. Had this race-
  correlated control been introduced, it would likely have reduce-d the racial disparity in the
  hiring rates — for the simple reason that minority applicants at that time were less likely to
  have obtained a high school diploma. Should a statistical test control for whether or not

  3$ See, e.g., Sonja B. Starr, "Explaining Race Gaps in Policing: Normative and Empirical
  Challenges," U of Michigan Law & Economics Research Paper No.15-003 (Jan. 19, 2015),
  available at littp://ssm.comiabstract=2550032.
  36 For a general discussion of the specification of regression models to test for disparate
  treatment, see generally D. James Greiner, "Causal Inference in Civil Rights Litigation," 122
  Harvard L. Rev. 533 (2008). For a general discussion of how regressions sort out the influences
  of predictors of an outcome, see Thomas J. Campbell, "Regression Analysis in Title VII Cases:
  Minimum Standards, Comparable Worth, and Other Issues Where Law and Statistics Meet," 36
  Stanford L. Rev. 1299 (1984).
  37 Griggs v. Duke Power Co., 401 U.S. 424 (1971).


                                                 22
      Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 24 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 24 of 75 PagelD #:2833




  an applicant had a high school diploma? As Ian Ayres points out,38 in a disparate
  treatment case, the answer is yes. Under a disparate treatment theory, the critical
  question is whether an applicant's race was the cause of being denied employment. If
  applicants were rejected because the employer chose not to hire diploma-less applicants,
  the applicants' race would not be a "motivating factor" in the employer's decision (unless
  there was evidence to establish that the employer adopted the diploma requirement with
  the intention of excluding minority applicants from:the work force). The goal in
  specifying these models is to identify the effects of race on outcomes after
  simultaneously considering factors that may be relevant as well. Failure to do so raises
  the risk of "omitted variable bias", which could lead to erroneous conclusions about the
  effects of variables that do appear in a regression test.39
  The test is performed using a logistic regression procedure.40 Logistic regression is well-
  suited for analysis of dichotomous outcomes, such as selection into a specific category or
  program. The results show the log odds of being selected into the category of interest,
  adjusted for the effects of other Variables entered into the regression. The model takes
  the form of


                  7E7 = Prai=1 Xi=xi)=. exp(flo+Pixi)
                                          1+ exp(fio+flixi)

 where Y is the outcome of interest (0 or 1); 7E is the probability that an individual i will be
 in the category of interest, f30 is the intercept, and 13x represents the concurrent effects of a
 set of explanatory variables or predictors of that outcome. In this case, we are interested
 in selection as a Stash House defendant, and race is one of the predictors included in the
 vector x.

 In this and subsequent analyses, all, defendants were pooled for the analyses. In each
 instance, the outcome of interest is selection as a defendant. Separate models are



 38
    Ian Ayres and Jonathan Borowsky, A Study ofRacially Disparate Outcomes in the Los Angeles
 Police Department at 5, 15 (October 2008), available at https://www.aclusocal.org/wp-
 content/uploads/2015/09/11837125-LAPD-Racial-Profiling-Report-ACLU.pdf.
 39 See, e.g., Ian Ayres, "Testing for Discrimination and the Problem of 'Included Variable Bias',"
 Yale Law School WorkingPaper (2010), available at
 http://islandia.law.yale.e.du/ayres/ayresincludedvariablebias.pdf; Ian Ayres, "Three Tests for
 Measuring Unjustified Disparate Impacts in Organ Transplantation: The Problem of 'Included
 Variable' Bias," 48 Perspectives. in Biology andMedicine
 40 See generally David W. Hosmer Jr, and Stanley Lemeshow, Applied Logistic Regression
 (2004). See also Scott Menard, Applied Logistic Regression Analysis (2002) (discussing the
 assumptions of a logistic regression model and its difference from ordinary multiple (least
 squares) regression models).


                                                 23
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 25 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 25 of 75 PagelD #:2834




  estimated with cumulative sets of predictors that adds blocks of variables to the prior
  model.
  Table 1 shows the design of the separate models. Each model iterates additional
  information and allows us to see if there are particular types or thresholds of information,
  such as demographic factors or criminal history, that explain whether and why the
  selection of Stash House defendants is based on race or ethnicity.
  Model 1 includes only a variable for Black. This model simply tests whether defendants
  are more likely to be Black than the potential eligibles. Model 2 tests whether defendants
  are more likely to be Black or Hispanic than the potential eligibles. Model 3 re-estimates
  Model 2, adding gender and age variables. In criminological research, age at first arrest
  is a robust predictor of the length and seriousness of criminal careers.41 Since all the
  defendants are males, there is no estimate (odds) reported for females.
 Model 4 includes the variables specified in the eligibility criteria in the ATF Home
 Invasions Operations Manual, including both robbery and armed robbery.42 Because the
 ATF Manual's eligibility criteria closely parallel the offenses set out in the list of violent
 crimes in Part I of the FBI's Uniform Crime Report (UCR), these variables are labeled
 "ATF Manual UCR Part I Violent Arrests" and "ATF Manual UCR Part I Violent
 Convictions."43 This model also includes a variable with an expanded list of additional
 violent felony crimes. (ATF Manual — Expanded). This expanded list is included because
 the definition of "violent crime" proffered by ATF is broader than the enumerated
 offenses; it includes all offenses that "involve force or threat of force."44 Model 5


 4 1 Alex R. Piquero, David P. Farrington, and Alfred Blumstein. "The Criminal Career Paradigm,"
 30 Crime and Justice 359-506 (2003). See also Alex Piquero, Raymond Paternoster, Paul
 Mazerolle, Robert Brame, and Charles W. Dean, "Onset age and offense specialization," 36
 Journal of Research in Crime and Delinquency 275-299 (1f999).
 42 ATF Manual at A-31 — A-32.
 43 The first four of the ATF's enumerated offenses make up the entire category of what the FBI
 terms "violent index crimes": "[V]iolent crime is composed of four offenses: murder and
 nonnegligent manslaughter, rape, robbery, and aggravated assault." See FBI Uniform Crime
 Report, Crime in the United States (2014), available at https://www.fbi.gov/about-
 uski is/ucr/cri me-i n-the-u.s/201 zt/cri me-in-the-u.s.-2014/offenses-knownrto-1aw-
 enforcement/violent-cri me. The FBI likewise defines violent crimes "as those offenses that
 involve force or threat of force." Id.
 " ATF Manual at A-3I. Based on the statutes cited in the arrest and conviction records in the ISP
 database of criminal histories of potential eligibles, the following violent crimes are included in
 the "ATF Expanded" category: domestic battery, battery/bodily harm, battery, assault, unlawful
 restraint, armed violence, intimidation, aggravated unlawful restraint, involuntary
 manslaughter/reckless homicide, vehicular invasion, disarming a peace officer, kidnaping,
 aggravated kidnaping, aggravated fleeing/bodily injury, kidnaping/armed with firearm,
 aggravated intimidation, concealing homicidal death, interference/assault official,
 involuntary/reckless homicide/unborn child, mob action.



                                                 24
      Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 26 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 26 of 75 PagelD #:2835




  includes three additional parameters of criminal career. The number of prison and jail
  sentences is included as a measure of the person's criminal propensity and crime
  seriousness spanning his or her criminal career.
  Model 6 adds several variables that were identified as inclusive of the selection criteria,
  based on statements made in court and in the media that expanded the scope of offenses
  in the ATF Manual. These variables are arrayed in Subsection II.A.2 and accompanying
  notes above.
 In each regression model, fixed effects are included for year in the interval from 2006-
 2013, grouping the cases by the year when they began. Fixed effects allow for statistical
 control of any unique or unobservable conditions that may have influenced the selection
 and recruitment of defendants in each year. All models are estimated with robust
 standard errors that are clustered for each individual. 4s




 45See, e.g., Guido lmbens and JoAua Angrist, identification and Estimation of Local Average
 Treatment Effects." 62 Econometrica 467-475 (1994).


                                              25
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 27 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 27 of 75 PagelD 4:2836




   Table 1. Variables and Measures Used in Each Estimation Model (Cumulative)
   Model      Model Parameters                     Variables
       1      Black defendants only                Black
       2      Black and Hispanic defendants        Hispanic (60%)
       3      Demographic variables                Age at First Arrest (logged)
                                                   Age at Jan 1St (logged)
                                                   Female VI& &;:>
       4      ATF Manual and ATF.Manual            N of ATF Manual UCR PartIViolent Arrests (logged)
              (Expanded)                           N of ATF Manual UCR PartIViolent Convictions
                                                     (logged)
                                                     N of ATF Manual (Expanded) Violent Arrests (logged)
                                                     N of ATF Manual (Expanded) Violent Convictions
                                                     (logged)
        5      Other Criminal   History              N  of Prison Sentences (logged)
               Variables                             N of Jail Sentences (logged)
                                                     % of Arrests by Chicago Police Department
        6      US Attorney Statements                N of Arrests for Weapons Offenses (logged)
               (Post-Hoc)                            N of Convictions for Weapons Offenses (logged)
                                                     N of Arrests for Drug Sale (logged)
                                                     N of Convictions for Drug Sale (logged)
                                                     N of Arrests for Drug Possession (logged)
                                                     N of Convictions for Drug Possession (logged)
                                                     N of Arrests for Marijuana Sale (logged)
                                                     N of Convictions for Marijuana Sale (logged)
                                                     N of Arrests for Marijuana Possession (logged)
                                                        oftonvictiOns for Madjuana Possession (logged)
   Note: Logged measures use the natural log of the value. This transformation is done to limit the influence of
   -extreme values-in the-regression estimates. When--the valu0s-zero, the—natural-log-is net-compute-d; To avoid
   missing data for those values, a value of zero is recoded to 0.01 before the log transformation is computed.




  B. Test 2
  The second test analyzes race as a `treatment" variable predicting selection of individuals
  of specific races — Black compared to White, or non-White compared to White — as a
  Stash House defendant or target. In this test, the model assumes that persons are assigned
  to a treatment — in this case, race — in a manner that in theory is independent of the
  outcome — in this case, selection as a defendant. The model then estimates the effects of
  the treatment race on the outcome Stash House Program selection. The study population


                                                    26
      Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 28 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 28 of 75 PagelD #:2837




  in this test is the pooled sample of defendants and potential eligibles, with each group
  marked by their group membership (the outcome variable).
 The procedure again uses the logistic regression equation. The distinction in this analysis
 is that the procedure first estimates one logistic regression model to predict treatment
 status — in this case, race — and then uses another logistic regression model to predict the
 outcomes given the results of the first model. The second model incorporates the
 covariates, or other predictors, including those that may be correlated with the treatment
 variable. This is known as Augmented Inverse Probability Weighting.46 The model
 produces consistent estimates of the predictors because the treatment (race) is assumed to
 be independent of the potential outcomes after conditioning on the other predictors (the
 covariates). If a predictor is statistically significant, it is presumed to be not independent
 of the outcome, but instead a predictor of that outcome. This procedure is called a double
 robust model because of the use of the separate regression models to estimate the effects
 of the treatment on the outcome.47
 As before, the models include fixed effects for year. The models are estimated in .a
 sequence from. Table 1, with the first model combining the predictors from models 1-3,
 and then separate estimates for models 4-6. The models are estimated with two
 specifications for race and ethnicity. One set of models compares Black and White
 persons (excluding Hispanic persons), and a second compares non-White persons (Black
 and Hispanic combined) with White persons.


 C. Test 3
 The third test uses propensity score matching (PSM) to simulate an experiment to
 determine the effect of race on the outcome of interest: selection as a defendant into the
 Stash House Program. Ideally, an experiment would be conducted that adopts the logic
 of fair housing audits. In those audits, prospective renters with identical rental and
 income histories but who are from different racial or ethnic groups are sent to housing
 agents (sellers or rental agents) to determine whether there are differences by race in



 46 Adam N. Glynn and Kevin M. Quinn, "An introduction to the augmented inverse propensity
 weighted estimator," 18 Political Analysis 36-56 (20.10); Andrea Rotnitzky, "Inverse probability
 weighted methods," in Longitudinal Data Analysis (Garrett Fitzmaurice et al., eds.), 453-476
 (2009).
 47 See Heejung Bang and James M. Robins, "Doubly robust estimation in missing data and causal
 inference models," 61 Biometrics 962-973 (2005). See also Michele Jonsson, Funk Daniel
 Westreich, Chris Wiesen, Til Sturmer, M. Alan Brookhart, and Marie Davidian, "Doubly robust
 estimation of causal effects," 173 American Journal of Epidemiology 761-767 (2011); James R.
 Carpenter, Michael. G. Kenward, and Stijn Vansteelandt, "A comparison of multiple imputation
 and doubly robust estimation for analyses with missing data," 169 Journal of the Royal Statistical
 Society: Series A - (Statistics in Society) 571-584 (2006).



                                                27
       Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 29 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 29 of 75 PagelD #:2838




  several dimensions of renter or seller responses.48 Any disparity in these measures of
  housing assistance are attributable to the race or ethnicity of the seller or agent, since all
  other variables are equally distributed among the auditors.
  For obvious reasons, such an experiment is not possible in the context of selection of
  defendants for the Stash House Program. When experiments on a treatment are not
  possible, propensity score matching (PSM) is a statistical technique that attempts to
  estimate the effect of a treatment by accounting for the covariates that predict receiving
  the treatment. The goal of the analysis is to reduce the confounding effects of factors that
  may predict receiving the treatment with the effects of the treatment itself. 49
  For each person in the "treatment" group — Black or non-White people — one or more
  persons is selected from the "control" group — White people — that are matched to the first
  group on all characteristics except race. This simulates random assignment to a treatment
  group — race — by matching persons on numerous predictors of treatment assignment.
  Similarity between subjects is based on estimated treatment probabilities, known as
  propensity scores.
  The average treatment effect (ATE) is computed by taking the average of the difference
  in probability of selection between the observed and potential outcomes (Stash House
  defendant v. potential eligible) for each subject. The precision of the match for subjects
  is adjustable, so that the effects can be calibrated along a precision scale (a caliper). A
  smaller caliper or precision implies a more rigorous estimate of the treatment effects.
  The difference in estimates for different levels of precision provides a range of effects,
  with the "true" effect somewhere in that range.
  As in Test 2, separate models are estimated for Blacks versus Whites (with Hispanics
  excluded) and Blacks and Hispanics (non-White) versus Whites. The same four sets of
  models are estimated for each race/ethnicity comparison. The models are in turn
  estimated at two calipers: .100 and .025. Smaller calipers are more precise but risk


  48 For example, the number of housing units made available to the two prospective renters or
  buyers, the terms and conditions—a-the rental or sal-&,informaTion or assistan in obtaining
  financing, the racial and ethnic composition of neighborhoods where prospective renters or
  buyers are looking for homes. See Margery Austin Turner, "Discrimination in urban housing
  markets: Lessons from fair housing audits," 3 Housing Policy Debate 183-215 (1992).
  49See generally Paul R. Rosenbaum and Donald B. Rubin, "The central role of the propensity
  score in observational studies for causal effects," 70 Biometrika 41-55 (1983). See also Alberto
  Abadie and Guido W. Imbens, "Matching on the estimated propensity score," 84 Econometrica
  781-807 (2016); Daniel Ho, Kosuke lmai, Gary King, and Elizabeth Stuart, "Matching as
  nonparametric preprocessing for reducing model dependence in parametric causal inference," 15
  Political Analysis 199-236 (2007); Andrew Gelman and Jennifer Hill, Data Analysis Using
  Regression and Hierarchical Models 208-12 (2007); Peter C. Austin, "Optimal caliper widths for
  propensity-score matching when estimating differences in means and differences in proportions in
  observational studies," 10 Pharmaceutical Statistics 150-161 (2011).



                                                28
   Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 30 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 30 of 75 PagelD #:2839




  finding no suitable matches among the untreated. Because of the large sample size in this
  analysis, there were no unmatched cases in these analyses. In each estimation, a control
  variable is included as a fixed effect for year in the interval from 2006-2013 when the
  cases began.


                                         V. RESULTS
  Three tests for disparate treatment were conducted. Each shows statistical evidence of
  discrimination against Black persons in the selection of defendants for Stash House
  prosecutions.
  A. Test 1
  The first test shows results of a series of regressions that examine whether race explains
  selection of suspects for the Stash House Program. Six models were estimated, as
  described in Part IV of this Report. The results are shown in Tables 5.1 and 5.2. The
  results show that after controlling for criminal propensity, race remains statistically
  significant, meaning that the ATF is selecting defendants on the basis of race. In other
  words, Black status is a significant predictor of selection as a Stash House defendant after
  controlling for both formal and informal but articulated ATF criteria and other criminal
  propensity scores.
 Table 5.1 shows the results of the logistic regressions for the defendants. Model 1
 estimates the effects of Black race alone on selection as Stash House defendants
 compared to the pool of potential eligibles. Race is significant: Blacks are significantly
 more likely than Whites or Hispanics to be selected as a Stash House defendant, Model 2
 estimates the same probability, this time with separate predictions for Black and Hispanic
 (60%) defendants. Again, Blacks are significantly more likely to be selected as a Stash
 House defendant compared to Whites, but Hispanics are not significantly more likely to
 be selected as a defendant. Model 3 adds demographic characteristics of the defendant.
 The results for the race and ethnicity variables remain the same, although the size of the
 coefficient for Black defendants is somewhat smaller (1.217 compared to 1.020).
 Model 4 adds a block of predictors that measure the effects of the ATF Criteria (as stated
 in the ATF Manual). Black status is again significant, and again, the size of the
 coefficient is reduced to 0.903. Again, Hispanic status is not a significant predictor.
 Model 5 adds additional criminal history variables. Important in this block of variables
 are the predictors for prison sentences and jail sentences, proxies for the seriousness of a
 criminal career and also for criminal propensity. Again, Black status is significant, but
 Hispanic status is not. Blacks again are more likely to be selected for the Stash House




                                              29
    Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 31 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 31 of 75 PagelD #:2840



                                       Table 5.1. Logistic Regression Results (Defendant N = 94)
                                                                                                          Add Other
                                                                   Add         Add    Add ATF              Criminal
                                                                 Hispanic Demographic Manual               History   Add Post-Hoc
                                                    Baseline     Variable  Variables  Variables            Variables  Variables
                                                       1             2          3         4                    5          6
    Black                                           1.093".      1.217".    1.020."   0.903".              0.956."     0.852"
                                                    (0.252)       (0.323)    (0.327)   (0.338)              (0.349)    (0.357)
    Hispanic (60%)                                                 0.298      0.157     0.080                0.179      0.068
                                                                  (0.449)    (0.450)   (0.452)              (0.463)    (0.470)
    Female

    Log of Age at First Arrest                                                 -1.523".         -0.886'       -0.253           0.227
                                                                                (0.557)         (0.538)      (0.640)         (0.669)
    Log of Age                                                                   0.048           -0.309    -1.318...       -1.622...
                                                                                (0.300)         (0.323)      (0.469)         (0.479)
    Log of Arrests for ATE Manual Violent (UC1                                                   0.081        0.074            0.051
                                                                                                (0.054)      (0.054)         (0.053)
    Log of Convictions for ATF Manual Violent                                                    0.032        0.038            0.025
                                                                                                (0.044)      (0.046)         (0.046)
    Log of Arrests for ATF Manual Violent (Exp.                                                  0.056        0.001            0.017
                                                                                                (0.059)      (0.059)         ( 063)
                                                                                                                             (0.063)
    Log of Convictions for ATF Manual Violent                                                    -0.075       -0.089          -0.078
                                                                                                (0.061)      (0.061)         (0.062)
    Log of Number of Prison Sentences                                                                       0.257".        0.247***
                                                                                                             (0.055)         (0.056)
    Log of Number of Jail Sentences                                                                            0.000          -0.007
                                                                                                             (0.050)         (0.052)
    Percent of Arrests by CPD                                                                                 -0.216          -0.301
                                                                                                             (0.283)         (0.307)
    Log of Arrests for Weapons                                                                                              0.136"
                                                                                                                             (0.055)
    Log of Convictions for Weapons                                                                                             0.036
                                                                                                                             (0.060)
    Log of Arrests for Drug Sale                                                                                              -0.013
                                                                                                                             (0.063)
    Log of Convictions for Drug Sale                                                                                          -0.015
                                                                                                                             (0.068)
    Log of Arrests f'or Drug Possession                                                                                        0.058
                                                                                                                             (0.059)
    Log of Convictions for Drug Possession                                                                                    -0.045
                                                                                                                             (0.056)
    Log of Arrests for Marijuana Sale                                                                                          0.090
                                                                                                                             (0.064)
    Log of Convictions for Marijuana Sale                                                                                    -0.291*
                                                                                                                             (0.156)
    Log of Arrests fbr Mlivana Possession                                                                                      0.03
                                                                                                                             (0.049)
    Log of Convictions for Marijuana Possession                                                                               -0.028
                                                                                                                                       )
    Constant                                       -10.763." -10.886."         -6.236".       -6.682...    -4.723."        -5(.05.9027.
                                                                                                                                      81.
                                                     (0.344)   (0.405)          (1.325)        (1.355)       (1.630)         (1,893)

    Observations                                     2,047.752   2,047,752      1,742,793     1,742,793     1,742,793      1,742,793
    Pseudo R-squared                                • 0.0274      0.0276         0.0332        0.0373        0.0509         0.0610

    Year FE                                            YES          YES           YES            YES           YES               YES
    SE Clustered at SID Leyte)                         YES          YES           YES            YES           YES               YES


    Significance:        p < .01: " = p < .05: * = p < .1

    Notes:
      1 Robust standard errors arc in parentheses.
    [ 2] For cells populated with a "-". observations with this characteristic have been dropped as a result of the estimation
    methodology.




                                                                    30
   Case 1:05-cr-00202-JGK Document 129-1 Filed 08/29/19 Page 32 of 32
Case: 1:12-cr-00887 Document #: 338-2 Filed: 09/23/16 Page 32 of 75 PagelD #:2841




  Program, after controlling for several criminal history variables. In Models 1-5, Black
  status is significant at the p <.01 leve1. 50
  Model 6 adds several predictors that were identified through statements made in court, in
  other memoranda and documents, and other public utterances. Again, Black status is a
  significant predictor of selection into the Stash House Program, although significance
  here is slightly lower: p < .05. Hispanic status is not. In Models 5 and 6, the number of
  prior prison sentences also is significant. It is important to remember in this test that the
  population of Hispanic defendants was based on the results of the Hispanic Surname
  analysis, using a 60% probability threshold. As discussed before, Hispanic ethnicity was
  verified for the defendants. Table 5.2 shows the results of those analyses, showing only
  the regression coefficients and standard errors for the race and ethnicity predictors for
  potential eligibles for both Hispanic (60%) and Verified Hispanic.


         Table 5.2. Samnary sad Comparison of Logistic Regression Results with Estimated Hispasic (60%) and Verified Hispanic
                                                                                                          Add Other
                                                                Add               Add          Add ATE    Criminal
                                                              Hispanic        Dimtographic      Mao sal    History    Add Post-Hoc
                                                  Nall        Variable          Variables      Variable   Variables     Variables
                                                   1             2                 3              4           5            6


                                                       Table 5.1 (Defeadaat N = 94)        •
 Black                                          1.093*"       1.2174"           1.0204"        0.903***   0.956***      0.852"
                                                 (0.252)       (0.323)           (0.327)        (0.338)    (0.349)      (0.357)
 Hispanic (60%)                                                 0.298             0.157          0.080     0.179         0.068
                                                               (0.449)           (0.450)        (0.452)    (0.463)      (0.470)

                                           Table 5.1 with Verified Hispanic (Defendant N = 94)
 Black                                          1.093***      1535***          1.339***        1.226***   1.300***     1.204k"
                                                 (0.252)       (0.372)          (0.380)         (0391)     (0.400)      (0_408)
 Hispanic (60%) pins Verified Hispanic                        0.904**           0.765*           0.690     0.802*        0.700
                                                               (0.456)          (0.453)         (0.458)    (0.469)      (0.478)

 Sigaifium ce:*** = p < .01; " = p <.05; * = p <.1
 Notts:
 [1] Robust standard errors are in parentheses_
 [2] All models are run with the same covariates, year FE, and SE clustering as Tables 5.1




 The results in Table 5.2 show spine changes when the verified Hispanic population is
 included. Overall, there now is a substantial shift in the size and statistical significance


 so The significance level means that this is not a chance occurrence, and that it would recur if a
 similar test were conducted.in more than 99% of the tests under the same sampling and
 measurement conditions. In technical terms, it means that the probability of rejecting the null
 hypothesis - in this case, that there is no race or ethnicity effect in selecting defendants for
 fictitious Stash House stings - is 99%. For the seminal discussion on statistical significance and
 its meaning, see Ronald A. Fisher, Ronald A. Statistical Methods for Research Workers 43
 (1925).




                                                                         31
